Citation Nr: 1536920	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a back disorder, and if so, whether service connection for that disability is warranted.

2.  Service connection for peripheral neuropathies of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 through November 1969 and has been decorated with the Combat Infantry Badge and Purple Heart for valor in combat against the enemy during service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for service connection for a back disorder and denied service connection for claimed peripheral neuropathies of the upper extremities.

In April 2014, the Board declined to reopen the Veteran's claim for service connection for a back disorder and denied the Veteran's claim for service connection for peripheral neuropathies of the upper extremities.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2015, counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  In relation to the Board's denial of the Veteran's petition to reopen his claim for service connection for a back disorder, the parties argued that the Board erred in failing to consider and address whether a February 2012 private note from Dr. K.D. indicated a diagnosis, and hence, constituted new and material evidence.  Regarding the issues of the Veteran's entitlement to service connection for claimed peripheral neuropathies of the upper extremities, the parties asserted that, in denying the Veteran's claims, the Board failed to properly address the Veteran's assertions of continuity since service by making a full determination as to whether those assertions are credible or competent.  Rather, the parties argued, the Board appeared to base its analysis of the probative weight of the Veteran's assertions solely upon the absence of contemporaneous medical evidence.  Hence, the parties argued, the Board's analysis of the probative weight to be assigned to the Veteran's assertions was incomplete.

In a February 2015 order, the Court granted the parties' motion and remanded the foregoing issues to the Board for further proceedings consistent with the parties' motion.  This matter now returns to the Board in the foregoing appellate posture.

The issues of the Veteran's entitlement to service connection for a back disorder and for peripheral neuropathies of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a back disorder was received in June 2007 and denied in a January 2008 rating decision; the Veteran did not appeal that decision.

2.  The Veteran's current petition to reopen his claim for service connection for a back disorder was received in November 2009.

3.  The evidence associated with the claims file since the RO's January 2008 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current back disorder, and, whether that disorder is related to the Veteran's active duty service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's January 2008 rating decision is new and material, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the Veteran's petition to reopen his previous claim for service connection for a back disorder, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to those matters is required.  Such action would result only in delay.

I.  Reopening Claim for Service Connection for a Back Disorder

The Veteran's original claim for service connection for a back disorder was denied in a January 2008 rating decision, on the basis that the evidence available at that time did not show that the Veteran's back disorder was related in any way to his active duty service.  The Veteran did not appeal that decision.  Accordingly, the RO's January 2008 denial is final.  38 U.S.C.A. § 7105(c).  In November 2009, VA received the Veteran's petition to reopen his claim.  That petition is the subject of this appeal.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final January 2008 denial, the evidentiary record consisted of lay assertions raised in the Veteran's June 2007 claim; service treatment records; service personnel records; post-service VA treatment records dated from November 1992 through January 2008; private treatment records from Dallas Family Hospital dated from November 1992 through January 1993; and a report from an August 1998 VA spine examination.  Since that time, the record has been augmented by additional lay assertions raised in claims submissions received since November 2009; a November 2009 buddy statement from B.S.; records for additional VA treatment received through September 2012; and records received from the Social Security Administration (SSA).

In sum, the VA treatment records that were available at the time of the January 2008 denial showed that the Veteran did have radiologically confirmed lumbar spine degeneration with disc bulges at L4-5 and L5-S1 and possible radicular symptoms in the lower extremities.  Those records, however, did not contain any opinions relating the Veteran's lumbar spine disorder to his active duty service.  Indeed, the service treatment records were silent for any back or spine-related complaints, treatment, or diagnoses; moreover, the Veteran did not assert any theories as to how his claimed back disorder might have been related to his active duty service.

The records received since the final January 2008 denial includes a buddy statement received from B.S. in November 2009.  In that statement, B.S. recalled that he served with the Veteran in Vietnam and that the Veteran's duties included carrying loads of approximately 70 pounds while traveling more than six miles a day on foot.  Overall, he recalled that he and the Veteran were subject to "wear and tear" on their backs and necks.  Newly received records from SSA include a February 2012 medical examination report from Dr. K.D., who noted that the Veteran reported having back pain for years, and that he had been receiving workers' compensation benefits for a workplace back injury sustained in a fall at work in 1999.  X-rays of the lumbar spine that were performed at that time showed moderate lumbar spondylosis. 

Overall, the newly received medical evidence indicates an ongoing diagnosis of radiologically confirmed lumbar spine degeneration and spondylosis.  The November 2009 buddy statement attests that the Veteran performed rigorous combat duties during his service in Vietnam which may have plausibly caused, or contributed to cause, the Veteran's current back disorder.  Accordingly, the Board finds that new and material evidence has been received and the low threshold necessary to reopen his claim for service connection for a back disorder has been met. The Veteran's claim for service connection for a back disorder is reopened and will next be addressed by the Board on a de novo basis.



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a back disorder is reopened.


REMAND

Having determined that new and material evidence concerning the Veteran's claim for service connection for a back disorder has been received, the Board is of the opinion that further development as to that issue is necessary.  In that regard, an August 1998 VA spine examination revealed lumbar spine spondylosis and left-sided radiculitis.  Post-service VA treatment records dated as early as March 2000 show radiological evidence of lumbar spine degeneration and disc bulging at L4-5 and L5-S1.  X-rays taken during an examination performed by Dr. K.D. for SSA in February 2012 showed evidence of moderate lumbar spondylosis.  Nonetheless, the 1998 VA examination, the VA treatment records, and Dr. K.D.'s February 2012 report do not provide any opinions as to whether the Veteran's back disorder is related in any way to his active duty service.

The Veteran should be arranged to undergo a new VA spine examination to determine the nature of his claimed back disorder and to determine whether any diagnosed back disorder is related to his active duty service.  38 C.F.R. § 3.159(c)(4).

Regarding the issue of the Veteran's entitlement to service connection for peripheral neuropathies of the upper extremities, the report from a November 1983 VA examination  reflects that the Veteran was complaining at that time of periodic swelling in his left arm and hand.  Post-service VA treatment records dated as early as March 1997 document complaints by the Veteran of radiating pain, numbness, and tingling in his left arm, hand, and fingers.  During VA treatment in April 1998, the Veteran reported that symptoms had been ongoing for approximately 30 years.  VA treatment records in March 2000 indicate that the Veteran was also reporting at that time symptoms in his right upper extremity.  During VA examinations performed in July 2007, March 2010, and July 2012, the Veteran continued to report having a longstanding history of neurological problems in his upper extremities.

VA treatment records and VA examinations performed in July 2007, March 2010, and July 2012 indicate positive but intermittent neurological findings that include decreased sensation, diminished reflexes, and grip strength in his upper extremities.  Although VA treatment records from January 1999 indicate that a diagnosis of carpal tunnel syndrome was considered at that time, subsequent findings and diagnoses rendered in the July 2007, March 2010, and July 2012 VA examinations appear to dispute that diagnosis.  Although those examinations acknowledge neuropathy symptoms and the apparent existence of a neuropathy in the upper extremities, they do not provide a specific diagnosis.  Moreover, although the examinations provide opinions that the unspecified neuropathy is not related to his service-connected diabetes, they do not provide clear opinions as to whether the neuropathies might have been sustained during service, or are residuals associated with other service-connected disabilities, including his in-service shrapnel injuries and coronary artery disease.  Accordingly, the VA examinations performed in July 2007, March 2010, and July 2012 are incomplete.

The Veteran should also be arranged to undergo a new VA examination of his claimed bilateral upper extremity peripheral neuropathies to determine the nature of his claimed neuropathies and to determine whether any diagnosed neuropathies were sustained during active duty service, resulted from his active duty service, or was caused or aggravated by his service-connected disabilities, to include his diabetes mellitus type II, in-service shrapnel wounds, and coronary artery disease.  38 C.F.R. § 3.159(c)(4).

Additionally, and relevant to both service connection issued remaining on appeal, the Veteran reported during the February 2012 SSA medical examination by Dr. K.D. that he sustained a workplace spine injury in 1999 and received workers compensation benefits as a result of that injury.  It is likely that the Veteran's workers compensation records contain evidence that is relevant to his claimed back disorder and upper extremity neuropathies.  Nonetheless, VA has not yet made any effort to locate and obtain those records.  Such efforts should be made at this time.  38 C.F.R. § 3.159(c).

Also, prior to arranging the VA examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed back disorder and upper extremity peripheral neuropathies since September 2012.  VA must then also make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a back disorder and for peripheral neuropathies of the bilateral upper extremities.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain his workers compensation records related to his 1999 workplace spine injury and to arrange new VA examinations of his claimed back disorder and bilateral upper extremity peripheral neuropathies.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back disorder and bilateral upper extremity peripheral neuropathies since September 2012.

2.  Obtain the Veteran's workers compensation records related to his 1999 workplace spine injury and the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his thoracolumbar spine, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed spine conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran had combat service in Vietnam and assume that during that time the Veteran carried equipment weighing approximately 70 pounds while traveling approximately six miles per day on foot.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed back disorder and any associated neurological manifestations.  The examiner should also provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during his active duty service?

(b) is it at least as likely as not that the diagnosed disorder was caused by or resulted from his combat service in Vietnam?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, buddy statements, service treatment records, post-service treatment records, social security records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed bilateral upper extremity peripheral neuropathies, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed neurological conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed bilateral upper extremity peripheral neuropathies.  The examiner should also provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during his active duty service?

(b) is it at least as likely as not that the diagnosed disorder was caused by or resulted from an injury, illness, or event during his active duty service, to include his combat service in Vietnam?

(c) is it at least as likely as not that the diagnosed disorder was caused by, resulted from, or was aggravated by his service-connected disabilities, including his coronary artery disease; diabetes mellitus, type II; and/or in-service shrapnel wounds to the left side of his neck, his left arm, and left chest?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, buddy statements, service treatment records, post-service treatment records, social security records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a back disorder and service connection for peripheral neuropathies of the bilateral upper extremities should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


